Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/319,890 filed on 01/23/2019.  Claims 1-24 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the at least one mechanical switching means” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 4, the term “in particular” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent 
Similarly, the term “in particular” is used in claim 3, line 3; claim 4, line 7; claim 5, line 5; claim 10, lines 4 and 6; claim 11, line 5, claim 12, line 4; claim 14, line 4; claim 15, line 7; claim 16, lines 4 and 5; claim 21, lines 4 and 6; claim 22, last line; claim 23, lines 10 and 11; and claim 24, last line.
Claim 12 recites the limitation “the other motors” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, line 12, the term “it” is unclear because the intended antecedent of “it” is unclear. 
Claim 22, line 13, the term “it” is unclear because the intended antecedent of “it” is unclear. 

Allowable Subject Matter
Claims 1 and 6-9 are allowed.
Claims 2-5 and 10-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not disclose or render obvious a motivation to provide for a control device/method as defined by the limitations of claims 1, 13 and 22; including an electric motor, an engine, and a multi-speed transmission having an input shaft, an output shaft and a mechanical shift means, wherein the electric motor is  .

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 




/HA DINH HO/Primary Examiner, Art Unit 3658